Case 1:19-cv-03377-LAP Document 267 Filed 03/16/21 Page 1 of 3
Case 1:19-cv-03377-LAP Document 257 Filed 03/12/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

VIRGINIA GIUFFRE,
Plaintiff,
Vv.
ALAN DERSHOWITZ, Civil Action No, 1:19-cv-3377 (LAP)
Defendant.
ADDENDUM TO
ALAN DERSHOWITZ, AGREED PROTECTIVE ORDER

Counterclaim Plaintiff,

Vv.
VIRGINIA L. GIUFFRE,

Counterclaim Defendant.

 

 

THIS MATTER comes before the Court pursuant to a joint motion by Defendant Alan
Dershowitz, Plaintiff Virginia Giuffre and non-party John Stanley Pottinger, Esq. for an
Addendum to the Protective Order, and the Court having considered the motion and other matters
of record herein, and it appearing to the Court and the Court finding that given the nature of the
issues in dispute in this matter and that future discovery or other litigation activity may require the
disclosure or use of information and documentation which relates to non-party Mr. Pottinger’s
legal representation of clients other than Virginia Giuffre; it further appearing to the Court that the
interests of justice require that any such confidential and protected information which may be
produced during discovery or otherwise disclosed or used during the course of this action be

protected; and it further appearing to the Court and the Court finding that it is in the public interest

 

 
Case 1:19-cv-03377-LAP Document 267 Filed 03/16/21 Page 2 of 3
Case 1:19-cv-03377-LAP Document 257 Filed 03/12/21 Page 2 of 4

to allow the release and exchange of this information in this litigation, that the need for disclosure
outweighs any individual’s privacy rights, and that the protections afforded Mr. Pottinger, who
will be producing discovery under this Addendum to the Protective Order, are adequate to guard
the confidentiality of this information.

IT IS, THEREFORE, ORDERED with the consent of the parties that an Addendum to the
Protective Order be entered for the purposes of assuring the confidentiality of the protected
information which may be disclosed by Mr, Pottinger in response to discovery or a subpoena, in
response to orders of the Court, in conjunction with the filing of any motion or response thereto,
or otherwise during the hearing of this matter as follows:

l. The Protective Order in this action as entered on December 21, 2020! will govern
Mr. Pottinger’s production in this matter, and Mr. Pottinger and the parties shall be bound by the
Protective Order’s provisions with respect to Mr. Pottinger’s production.

2. However, as to Mr. Pottinger, Paragraph 2 of the Protective Order shall be modified
as follows in bold:

As used in this Protective Order, the term “Confidential Information” includes (i) private
financial information, such as tax records and bank account numbers; (ii) personally
identifiable information, such as a social security numbers, home addresses, personal email
addresses or personal telephone numbers; (iii) protected health information, inclusive of
physical and mental health records; (iv) identifying information of sexual abuse victims,
such as names, emails, telephone numbers, or home addresses; and (v) information
relating to Mr. Pottinger’s legal representation of clients other than Virginia Ginffre
which Mr. Pottinger has a duty to keep confidential pursuant to Rule 1.6 of the New
York Rules of Professional Conduct. “Confidential Information” also inciudes
information filed under seal or designated as ‘Confidential’ in another action for which the
confidentiality designation or seal has not been lifted; provided, however, that any party to
this action may request that another party to this action remove the confidentiality
designation from any document that was designated as “Confidential” in another action but
which the designating party has subsequently produced in this action and which the
requesting party wishes to use in a filing, at a deposition, or in a court proceeding. Should
such a request be made, the designating party will promptly review the identified

 

! This Addendum incorporates any subsequent modifications to this Protective Order agreed to by the parties or
entered by the Court.

2

 
Case 1:19-cv-03377-LAP Document 267 Filed 03/16/21 Page 3 of 3
Case 1:19-cv-03377-LAP Document 257 Filed 03/12/21 Page 3 of 4

documents and remove the confidentiality designation from those documents if
appropriate. Ifthe requesting party disagrees with a decision not to remove a confidentiality
designation, the requesting party must promptly move the Court for further relief.

For Plaintiff:

/s/ Nicole J. Moss

Charles J. Cooper*
Michael W. Kirk

Nicole J. Moss*

Haley N. Proctor*
COOPER & KIRK PLLC
1523 New Hampshire Ave. NW
Washington, D.C. 20036
(202) 220-9600
ccooper@cooperkirk.com
mkirk@cooperkirk.com
nmoss@cooperkirk.com
hproctor@cooperkirk.com
*Admitted PHV

Attorneys for Plaintiff Virginia Giuffre

/s/ Elkan Abramowitz

Elkan Abramowitz

A. Dennis Dillon

Morvillo Abramowitz Grand Iason &
Anello PC

565 Fifth Avenue

New York, NY 10017

(212) 856-9600
EAbramowitz@maglaw.com
ddillon@maglaw.com

Attorneys for Non-Party John Stanley
Pottinger, Esq.

For Defendant:

/sf Howard M, Cooper
Howard M. Cooper*

Christian G. Kiely*
Kristine C. Oren*

TODD & WELD LLP
One Federal Street, 27" FI.
Boston, MA 02110

(617) 720-2626
heooper@toddweld.com
ckiely@toddweld.com
koren@toddweld.com
*Admitted PHV

Arthur L. Aidala (S.D.N.Y. Bar No. ALA-0059)
Imran H. Ansari (8S.D.N.Y. Bar No. THA-1978)
AIDALA, BERTUNA & KAMINS, P.C.

546 Fifth Avenue, 6" Floor

New York, NY 10036

(212) 486-0011

iansari@aidalalaw.com
aidalesq@aidalalaw.com

Attorneys for Defendant Alan Dershowitz

Sroyedeved |
Mawh 15,204

 

 
